Title: To Alexander Hamilton from James McHenry, 22 April 1799
From: McHenry, James
To: Hamilton, Alexander


Sir,
War Department22d. April 1799

As the recruiting service, for the twelve regiments, immediately to be raised, for the service of the United States, is on the eve of its commencement and injurious delays to the same may be occasioned, from the difficulty or perhaps impracticability of procuring qualified musicians promptly by enlistment; I think it proper to advise you, that each Captain will be permitted, if he cannot enlist a qualified drummer and fifer, or either of them, for his Company, to engage such musicians, during the period of recruiting, not to exceed two dollars, per month, over and above and in addition to the pay and emoluments (except cloathing) of a drummer or fifer regularly enlisted; of which I request you, to apprise the company officers.
I enclose copy of a set of regulations, adopted, by this department, respecting the extra-allowances to Officers, detached on service, so as to be obliged, to incur expences on the road and at places, where, there are no military posts, except, in the cases of Officers, for whose travelling expences, the Law, has specifically provided.
The second article of these regulations provides, “That extraordinary cases only, for which greater allowances may be indispensible, be referred, to the special discretion of the Secretary of War, to be assisted by a Certificate, from the commanding officer, by whom the Officer claiming, was detached on the special service, stating the reasons and circumstances.”
I have therefore to request, you will make known to the Officers of the Army generally, that the greater allowance in extraordinary cases, which is referred specially by the 2d article, to the discretion of the Secretary of War, cannot be made with propriety, until a certificate is produced, from the commanding officer, by whom the officer claiming was detached, stating particularly, the reasons, and circumstances, inducing extraordinary expence, and that in all cases the orders of the commanding officer, must be produced in writing, previous to any allowance being made.
I am Sir   with great respect   your obedient servant
James McHenry
Major General Alexander Hamilton
